Case 1:16-cv-00037-ZJH Document 195 Filed 08/29/19 Page 1 of 9 PageID #: 4724




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   BEAUMONT DIVISION

CENTRALIAN CONTROLS PTY, LTD.,

                                                                   No.1:16-CV-00037-ZJH
                 Plaintiff,
vs.

MAVERICK INTERNATIONAL, LTD.,

                 Defendant.


                                      FINAL JUDGMENT
       Pursuant to 28 U.S.C. § 636(c), Federal Rule of Civil Procedure 73, the Local Rules of the

United States District Court for the Eastern District of Texas, Appendix B, and order of the District

Court, this matter is before the undersigned United States Magistrate Judge for all proceedings and

entry of judgment in accordance with the consent of the parties. Pending before the court is

Plaintiff Centralian Controls Pty, Ltd.’s (Centralian) “Motion for Final Judgment.” Doc. No. 188.

This case was tried to a jury from April 29, 2019 to May 3, 2019, and submitted to a jury on May

3, 2019. The jury questions and answers were as follows:

Question No. 1
Did Maverick commit fraud against Centralian?
       Answer “Yes” or “No.”
       ________Yes__________
Question No. 2
Did Maverick commit fraud by nondisclosure against Centralian?
       Answer “Yes” or “No.”
       ________Yes__________
Case 1:16-cv-00037-ZJH Document 195 Filed 08/29/19 Page 2 of 9 PageID #: 4725




Question No. 3
Did Maverick make a negligent misrepresentation on which Centralian justifiably relied?
           Answer “Yes” or “No.”
           _______Yes___________


If you answered “No” to Question Numbers 1, 2, and 3, do not answer the remaining Questions.
Instead, proceed to the last page and the foreperson shall date and initial the verdict form.
Otherwise, proceed to Question Number 4.
Question No. 4
If you answered “Yes” to Question Number 1, answer this Question. If you answered “No,” skip
to Question Number 5.
By what date should Centralian, in the exercise of reasonable diligence, have discovered the
fraud of Maverick which supported your “yes” answer to Question No. 1?
           Answer with a date in the blank below:
           Answer: ______February 14, 20141____________


Question No. 5

If you answered “Yes” to Question Number 2, answer this Question. If you answered “No,” skip
to Question Number 6.
By what date should Centralian, in the exercise of reasonable diligence, have discovered the
fraud by nondisclosure of Maverick which supported your “yes” answer to Question No. 2?
           Answer with a date in the blank below:
           Answer: _____February 14, 20142_____________




1
    The jury wrote “Feb 14-14” in this blank, and the Court confirmed this meant February 14, 2014.
2
    Id.

                                                     Page 2 of 9
Case 1:16-cv-00037-ZJH Document 195 Filed 08/29/19 Page 3 of 9 PageID #: 4726




Question No. 6

If you answered “Yes” to Question Number 3, answer this Question. If you answered “No,” skip
to Question Number 7.
By what date should Centralian, in the exercise of reasonable diligence, have discovered the
negligent misrepresentation of Maverick which supported your “yes” answer to Question No. 3?
          Answer with a date in the blank below:
          Answer: _____February 14, 20143_____________



Question No. 7

If you answered “Yes” to Question Number 1, answer this Question. If you answered “No” to
Question Number 1, skip to Question Number 9.

Did Maverick fraudulently conceal from Centralian the facts necessary for Centralian to know it
had a cause of action?

          Answer “Yes” or “No.”
          Answer: ________Yes__________


Question No. 8
If you answered “No” to Question Number 7, skip to Question Number 9. If you answered “Yes”
to Question Number 7, by what date did Centralian discover, or could have discovered with
reasonable diligence, the fraudulent concealment?
          Answer by stating a date below:
          Answer: ________February 14, 20144__________




3
    Id.
4
    Id.

                                            Page 3 of 9
Case 1:16-cv-00037-ZJH Document 195 Filed 08/29/19 Page 4 of 9 PageID #: 4727




Question No. 9

If you answered “Yes” to Question Number 2, answer this Question. If you answered “No” to
Question Number 2, skip to Question Number 11.

Did Maverick fraudulently conceal from Centralian the facts necessary for Centralian to know it
had a cause of action?

          Answer “Yes” or “No.”
          Answer: ______Yes____________


Question No. 10
If you answered “No” to Question Number 9, skip to Question Number 11. If you answered
“Yes” to Question Number 9, by what date did Centralian discover, or could have discovered
with reasonable diligence, the fraudulent concealment?
          Answer by stating a date below:
          Answer: ______February 14, 20145____________


Question No. 11

If you answered “Yes” to Question Number 3, answer this Question. If you answered “No” to
Question Number 3, skip to Question Number 13.

Did Maverick fraudulently conceal from Centralian the facts necessary for Centralian to know it
had a cause of action?

          Answer “Yes” or “No.”
          Answer: ______Yes____________




5
    Id.

                                            Page 4 of 9
Case 1:16-cv-00037-ZJH Document 195 Filed 08/29/19 Page 5 of 9 PageID #: 4728




Question No. 12
If you answered “No” to Question Number 11, skip to Question Number 13. If you answered
“Yes” to Question Number 11, by what date did Centralian discover, or could have discovered
with reasonable diligence, the fraudulent concealment?
             Answer by stating a date below:
             Answer: ________February 14, 20146__________


Question No. 13
If you answered “Yes” to Questions 1, 2, or 3, answer this Question.
What sum of money, if any, if paid now in cash, would fairly and reasonably compensate
Centralian for its damages, if any, that resulted from Maverick’s fraud?
Consider the following element of damages, if any, and none other.
Settlement Damages
          a. A reasonable settlement amount of the SeaGas claim.
Do not speculate about what any party’s ultimate recovery may or may not be. Any recovery will
be determined by the court when it applies the law to your answers at the time of judgment. Do
not add any amount for interest on damages, if any.
             Answer: _____$527,485.14_____________


Question No. 14
If you answered Question Number 13, what is the amount, if any, that you find Centralian could
have avoided or minimized by exercising reasonable care?
Answer separately in dollars and cents, if any.
          1. Damages that could have been minimized or avoided.
             Answer: ________0__________




6
    Id.

                                               Page 5 of 9
Case 1:16-cv-00037-ZJH Document 195 Filed 08/29/19 Page 6 of 9 PageID #: 4729




Question No. 15
If you answered “Yes” to Question Numbers 1 or 2, answer this Question. If you answered “No”
to Question Numbers 1 and 2, skip to Question Number 17.
Do you find by clear and convincing evidence that the harm to Centralian resulted from fraud in
Questions 1 or 2?
       Answer “Yes” or “No.”
       Answer: ______Yes____________


Question No. 16
If you answered “Yes” to Question Number 15, answer this Question.
What sum of money, if any, if paid now in cash, should be assessed against Maverick and awarded
to Centralian as punitive damages, if any, for the conduct found in response to Question Number
15?
       Answer separately in dollars and cents for damages, if any.
       Answer: _____$1,000,000_____________




                                          Page 6 of 9
Case 1:16-cv-00037-ZJH Document 195 Filed 08/29/19 Page 7 of 9 PageID #: 4730




Question No. 17
Do you find that any of the below listed parties were negligent, which negligence was a proximate
cause of Centralian’s damages, if any, or otherwise contributed to the damages, if any, of
Centralian that you have found resulted from your answer to Question Number 9?
Answer “Yes” or “No.”
       a. Sea Gas                                                  _______ Yes__________

       b. James Medford/Inspection Associates                      ________No__________

       c. T3                                                       ________Yes_________

       d. Tom Stockton/THP                                         ________Yes_________

       e. Ottoway Engineering                                      ________Yes_________

       f. Centralian                                               ________No__________

       g. GPA Engineering                                          ________Yes_________


“Negligence,” means failure to use ordinary care that is, failing to do that which a person of
ordinary prudence would have done under the same or similar circumstances or doing that which
a person of ordinary prudence would not have done under the same or similar circumstances.
“Ordinary care,” means that degree of care that would be used by a person of ordinary prudence
under the same or similar circumstances.
“Proximate cause” means that cause which, in a natural and continuous sequence, produces an
event, and without which cause such event would not have occurred. In order to be a proximate
cause, the act or omission complained of must be such that a person using ordinary care would
have foreseen that the event, or some similar event, might reasonably result therefrom. There may
be more than one proximate cause of an event, but if an act or omission of any person not a party
to the suit was the “sole proximate cause” of an occurrence, then no act or omission of any other
person could have been a proximate cause.




                                          Page 7 of 9
Case 1:16-cv-00037-ZJH Document 195 Filed 08/29/19 Page 8 of 9 PageID #: 4731




Question No. 18
If you answered “Yes” for any blank in Question Number 17, then answer the following question.
Otherwise, do not answer the following question.
Assign percentages of responsibility only to those you found caused or contributed to cause the
damages, if any, suffered by Centralian. The percentages you find must total 100 percent. The
percentages must be expressed in whole numbers. The percentage of responsibility attributable to
any one is not necessary measured by the number of acts or omissions found. For each person you
find caused or contributed to cause the damages, if any, suffered by Centralian, find the percentage
of responsibility attributable to each:
       a. SEA Gas                                                    ________1%_________

       b. James Medford/Inspection Associates                        ________---__________

       c. T3                                                         _______20%_________

       d. Tom Stockton/THP                                           ________2%________

       e. Ottoway Engineering                                        ________1%________

       f. Centralian                                                 ________----________

       g. Maverick                                                   _______75%________

       h. GPA Engineering                                            ________1%________

           Total:                                                    ______100%_______



       Based on the verdict of the jury, it is, therefore, ORDERED that judgment is GRANTED

in flavor of Plaintiff and against Defendant Maverick International, Ltd. (Maverick) on claims of

fraud, fraud by nondisclosure, and negligent misrepresentation of contracts.

       It is further ORDERED that judgment is AWARDED in favor of Centralian and against

Maverick for compensatory damages in the amount of $527,785.14.

       It is further ORDERED that judgment is AWARDED in favor of Centralian and against

Maverick for prejudgment interest on the compensatory damages in the amount of $95,062.91


                                            Page 8 of 9
Case 1:16-cv-00037-ZJH Document 195 Filed 08/29/19 Page 9 of 9 PageID #: 4732




through May 23, 2019, and $79.48 per day thereafter until the day prior to the date the judgment

is signed.

       It is further ORDERED that judgment is AWARDED in favor of Centralian against

Maverick for punitive damages in the amount of $1,000,000.

       This is a final judgment. The Clerk shall enter this Order and provide a copy to all parties.


        SIGNED this 29th day of August, 2019.




                                                    _________________________
                                                    Zack Hawthorn
                                                    United States Magistrate Judge




                                           Page 9 of 9
